Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/29/2020 has been entered.


		
DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection on the merits. Claims 1-8, 10-12, 14-15, and 17-21, as filed 09/04/2020, are currently pending and have been considered below. 
No priority is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Objections
Claims 1, 14, and 15 are objected to for the following informalities. The claims appear to have a typographical error where the word “providing” is repeated: “based on the providing providing a recommendation.” Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8, 10-12, 14-15, and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Namely, the “learning” limitation contains subject matter that is not described in the Specification. The limitation is copied below with Examiner comments in parentheses:
learning a difference between the second recommendation and the recommendation (iterating through steps 101-103 in FIG. 1) and assigning the difference as a reason for an approval of the second recommendation (when user accepts second recommendation, the user input data is updated in step 104), the learned difference being stored in the database for a future recommendation (where does the Specification describe the system learning the difference by analyzing two recommendations?) and outputting the learned difference to the medical data in the database, wherein the input data is updated in real-time and the medical data of the database is dynamically updated based on the providing a recommendation to a different entity such that the analyzing compares the real-time input data to a most recent version of the learned difference to the medical data of the database, wherein a researcher is requested to analyze the learned difference that is stored in the database and adjust-the database according to an analysis (par. [0033] states “the researchers can examine the results” but there is no indication that they can adjust the database specifically according to the analysis)

All other pending claims contain similar language and are rejected with the same reasoning.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-12, 14-15, and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory categories as method, machines, and articles of manufacture that recite steps of, using claim 1 as an example: A cognitive health management method including a database, the method comprising: 
--analyzing input data by comparing the input data to medical data in the database;
--providing both of: 
--a recommendation based on the comparison of the input data to the medical data of the database; and 
--a result feedback including a conclusion of the analyzing to a result feedback section of the database; 
--querying for an approval of the recommendation; 
--updating the input data based on the approval recommendation; 
--analyzing an adjustment made to the recommendation when the recommendation is not approved so as to provide a second recommendation based on a second comparison of the adjustment made to the recommendation, the input data, and the medical data of the database; 
--learning a difference between the second recommendation and the recommendation and assigning the difference as a reason for an approval of the second recommendation, the learned difference being stored in the database for a future recommendation and outputting the learned difference to the medical data in the database, wherein the input data is updated in real-time and the medical data of the database is dynamically updated based on the providing providing a recommendation to a different entity such that the analyzing compares the real-time input data to a most recent version of the learned difference to the medical data of the database, wherein a researcher is requested to analyze the learned difference that is stored in the database and adjust-the database according to an analysis; and 
--updating the input data based on the approval of the second recommendation and the difference.

Step 2A Prong One
These steps, as drafted and considering under the broadest reasonable interpretation, include performance of the limitation in the mind but for recitation of generic computer components because each italicized portion can be performed mentally or with pen and paper. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. But for the non-transitory computer-readable recording medium recording a cognitive health management program, the program causing a computer to perform of claim 14 and the a medical data database; a processor; and a memory, the memory storing instructions to cause the processor language of claim 15, each step of analysis in the context of this claim encompasses a mental or pen-and-paper process of the user. The database could be a paper record and querying for an approval could be either a thought or a paper questionnaire. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-8, 10-13, and 17-21, reciting particular aspects of how the analysis may be performed in the mind but for recitation of generic computer components).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, no additional limitations are identified that would integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as comparing the user input data of the first user to the medical data in the database which amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification par. [0060], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of querying the first user to approve the recommendation which amounts to mere data gathering, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-8, 10-12, and 17-21 which recite claim 5 which recites additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which: amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii), electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii), storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 11-12, 14-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pappada (USP App. Pub. No. 2015/0227710) in view of Petakov (USP App. Pub. No. 2017/0162069) and Blanco-Fernandez (“A flexible semantic inference methodology to reason about user preferences in knowledge-based recommender systems”).


Regarding claim 1, Pappada teaches: A cognitive health management method including a database (“Some embodiments of disclosed methods may be configured to integrate in real-time with any comprehensive EMR database, medical devices, and observer and/or self-reported measures” [0051]), the method comprising: 
--analyzing input data by comparing the input data to medical data in the database (Determine Variable Values 132 in FIG. 1B; “The subject's current data will be compared against their historical data” [0074]);
--providing both of: 
--a recommendation based on the comparison of the input data to the medical data of the database (“communicating recommendations 173” [0082]; FIG. 1D); and 
--a result feedback including a conclusion of the analyzing to a result feedback section of the database (“improving models may comprise using the machine learning algorithms in real-time and adapting their weights dynamically given acquisition of more data for a specific patient or group of patients as the system is use” [0078]; “Some embodiments further comprise updating the historical treatment variables with the results of the statistical analysis to produce case-based estimations with higher levels of confidence and accuracy” [0116]; “modeling the selected intervention on the treatment variable with a machine learning algorithm” [0016]); 
--querying for an approval of the recommendation; updating the input data based on the approval recommendation (“the user would still have to enter and accept suggestions made by the system which would then commit and make the changes to medication dosage for the patient/user” [0050]);
(“the measures may be provided dynamically and adjust this performance measure in real-time,” par. [0062)
--…wherein a researcher is requested to analyze the learned difference that is stored in the database and adjust-the database according to an analysis (“the user would still have to enter and accept suggestions made by the system which would then commit and make the changes to medication dosage for the patient/user” [0050]); and

Pappada does not expressly disclose, but Petakov teaches:
--analyzing an adjustment made to the recommendation when the recommendation is not approved so as to provide a second recommendation based on a second comparison of the adjustment made to the recommendation, the input data, and the medical data of the database; (“if the recommended action is for the administrator to follow up with the user via a personal communication and the administrator elects to post a group message instead of initiate a personal communication, the confidence measurement associated with the personal communication in response to the trigger may be reduced” [0043]).
It would have been obvious before the effective filing date to include the updates to recommendations of Petakov within the clinical support system of Pappada with the motivation of improving patient care by generating more appropriate recommendations in response to user feedback.

The combination of Pappada and Petakov does not expressly disclose, but Blanco-Fernandez teaches:
(“reasoning about the semantic descriptions of the items available in the recommender sys-tem (formalized in a domain ontology), and inferring implicit semantic relationships between them” page 306), the learned difference being stored in the database for a future recommendation and outputting the learned difference to the medical data in the database (“From this evaluation, we conclude that our reasoning methodology is able to adapt to the user preferences by modifying the offered recommendations according to the previously accepted and rejected programs” page 319)…;
--updating the input data based on the approval of the second recommendation and the difference (“This mechanism adapts in a flexible way as the user interests evolve, given that the inferred associations (and the suggested programs) are updated as AVATAR learns new preferences” page 318).

It would have been obvious before the effective filing date to include the knowledge-based recommender system of Blanco-Fernandez with the clinical support system of Pappada and Petakov with the motivation of improving patient care by generating more appropriate recommendations in response to learned user preferences (Abstract: “Our approach reasons about the semantics of items and user preferences to discover complex associations between them. These semantic associations provide additional knowledge about the user preferences, and permit the recommender system to compare them with the available items in a more effective way. The proposed strategy is flexible enough to be applied in many recommender systems, regardless of their application domain”).

	
Regarding claim 2, Pappada further discloses: wherein the analyzing analyzes the input data in real-time (“provide real-time and historical performance feedback for patients and medical staff to ensure that clinical and therapeutic decisions they make lead to optimal outcome and healthcare delivery” [0019]; “Real-time data may comprise data from physiological monitors and may also comprise observed or self-reported data” [0053]).

Regarding claim 3, Pappada further discloses wherein the providing provides the result feedback to the result feedback section of the database such that the analyzing compares input data of the different entity to updated medical data in the database including the result feedback of the result feedback section (“improving models may comprise using the machine learning algorithms in real-time and adapting their weights dynamically given acquisition of more data for a specific patient or group of patients as the system is use” [0078]).

Regarding claim 5, Pappada further discloses wherein the medical data in the database includes at least one of: a list of drug interactions; pathology data; epidemiology data; nutrition data; physiology data (physiological data 134 in FIG. 1B); psychology data; mental health data; and historical scientific data (“Data related to the self-management of a patient's specific condition may include medications and dosages, nutritional intake and monitoring results of the treatment variable in question (e.g. blood glucose for patients with diabetes)” [0046]; “any comprehensive EMR database” [0051]).

Regarding claim 6, Pappada further discloses wherein the result feedback section of the database updates corresponding data to the result feedback in the database (“Some embodiments further comprise updating the historical treatment variables with the results of the statistical analysis to produce case-based estimations with higher levels of confidence and accuracy” [0116]).

Regarding claim 7, Pappada further discloses wherein the result feedback is provided by the providing to the result feedback section of the database such that the database is up-to-date with a latest recommendation (“improving models may comprise using the machine learning algorithms in real-time and adapting their weights dynamically given acquisition of more data for a specific patient or group of patients as the system is use” [0078]).

Regarding claim 8, Pappada further discloses wherein the result feedback is provided by the providing to the result feedback section of the database such that the database is up-to-date with a latest recommendation for input data of the different entity of with which to be compared (“improving models may comprise using the machine learning algorithms in real-time and adapting their weights dynamically given acquisition of more data for a specific patient or group of patients as the system is use” [0078]).

Regarding claim 11, Pappada further discloses wherein the analyzing analyzes the input data, a recipe for a meal provided in the database, and the medical data of the database such that the providing provides an optimal recipe to reduce health risk (“variations of meals following the spirit of the GOMBS-related diet as identified in Dr. Fuhrman's book “Secrets to Healthy Cooking” are stored in a database used in the illustrative implementation,” col. 5 lines 30-40; “assessing the user's top-five foods/meals and, for example, by recommending alternative foods high in vitamins and health promoting nutritional parameters” col. 69 lines 30-36). 

Regarding claim 12, Pappada further discloses wherein the input data includes at least one of: a basic user metric (“receiving a set of historical treatment variables of the subject” [0017]; “In some embodiments, the treatment variable value is a therapeutic/physiological set point of the patient.” [0014]; “monitoring results of the treatment variable in question (e.g. blood glucose for patients with diabetes)” [0046]); health history data; a real-time output of health conditions; a real-time status of food intake; a list of medications; a current environment; and a historical list of the recommendation provided by the providing.

Regarding claims 14 and 15, the claims are rejected with the same reasoning as claim 1. 

Regarding claim 17, the claim is rejected with the same reasoning as claim 3.

Regarding claim 19, Pappada further discloses: wherein the result feedback is provided by the providing to the result feedback section of the database such that the database is up-to-date with a latest recommendation (“improving models may comprise using the machine learning algorithms in real-time and adapting their weights dynamically given acquisition of more data for a specific patient or group of patients as the system is use” [0078]).

Regarding claim 20, Pappada further discloses: wherein the result feedback is provided by the providing to the result feedback section of the database such that the database is up-to-date with a latest recommendation for input data of the different entity with which to be compared (“improving models may comprise using the machine learning algorithms in real-time and adapting their weights dynamically given acquisition of more data for a specific patient or group of patients as the system is use” [0078]).


Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pappada (USP App. Pub. No. 2015/0227710) in view of Petakov (USP App. Pub. No. 2017/0162069), Blanco-Fernandez (“A flexible semantic inference methodology to reason about user preferences in knowledge-based recommender systems”), and Fabricius (USP App. Pub. No. 2005/0087473).

Regarding claim 4, Pappada further discloses care protocols with specified timing in [0050]. Pappada does not expressly disclose, but Fabricius teaches: 
--wherein the user input data includes a schedule for taking medication (inputting dosage information in [0246]; “determining a medication schedule for a user or patient” [0012]), and
--wherein the analyzing compares a time of day against the schedule for taking the medication such that the providing provides an optimal time of day to take the medication (“remind the patient at or linked to the ideal dosage time” [0246]).
It would have been obvious before the effective filing date to include the medication scheduling of Fabricius within the clinical support system of Pappada, Petakov, and Blanco-Fernandez with the motivation of “improv[ing] the compliance, both by providing the patient with information about the actual level of compliance and by reminding the patient when to take the drug in order to maintain a certain level of compliance” (Fabricius [0238]).

Regarding claim 18, the claim is rejected with the same reasoning as claim 4.



Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pappada (USP App. Pub. No. 2015/0227710) in view of Petakov (USP App. Pub. No. 2017/0162069), Blanco-Fernandez (“A flexible semantic inference methodology to reason about user preferences in knowledge-based recommender systems”), and Schwarzberg (USP App. Pub. No. 2009/0077007).

Regarding claim 10, Pappada does not expressly disclose, but Schwarzberg teaches: 
--wherein the input data includes a list of food choices (“The user may connect to a website to create an account and enter personal information” [0019]; “The user selects a food category and identifies the foods in each category that he or she does not like or wants to avoid 210” [0025]), and
--wherein the analyzing compares each food choice of the list of food choice with the input data and the medical data of the database such that the providing provides at least one of the food choices as a food recommendation (“if the system detects an individual user consistently rejects suggestions to eat a certain meal the system will cease to generate such suggestions for the individual” [0011]).
It would have been obvious before the effective filing date to include the food choices of Schwartzbert within the clinical support system of Pappada, Petakov, and Blanco-Fernandez with the motivation of improving patient health by providing personalized guidance that maximizes “the probability that individuals will successfully maintain healthy lifestyle habits” (Schwarzberg par. [0007]; see also par. [0012]).

Regarding claim 21, the claim is rejected with the same reasoning as claim 10.


Response to arguments
Applicant's arguments filed 12/29/2020 have been fully considered and are discussed below. 
Regarding the subject matter ineligibility rejections, Applicant argues that the claimed invention integrates the judicial exception into a practical application by including an i.e., a mental process). There is no indication that the claimed invention includes any improvement to GUIs such as a specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers as in 
For these reasons, the arguments are not persuasive and the eligibility rejections are maintained. 
Regarding the prior art rejections, Applicant’s arguments are moot in view of the newly-applied Blanco-Fernandez reference.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Examiner, Art Unit 3626